      Case 1:18-cv-07851-LGS-GWG Document 112 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
JIMMY AVILA,
                                                               :
                                    Plaintiff,                       ORDER
                                                               :
                  -v.-
                                                               :     18 Civ. 7851 (LGS) (GWG)

1212 GRANT REALTY, LLC, et al.,                                :

                           Defendants.                           :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE

        In an order dated June 29, 2020 (Docket # 107), the Court ordered that plaintiff provide
certain materials to defendant’s counsel by July 17, 2020, in order to fulfill the requirements of
Judge Schofield’s Individual Practices. In light of the fact that a motion for reconsideration was
pending, the Court will extend this deadline. Accordingly, it is hereby ORDERED that plaintiff
shall send to defendant’s counsel on or before August 24, 2020, the information required by
Paragraph 7(a) and 7(b) of Judge Schofield’s Individual Rules of Practice in Civil Pro Se Cases
(also entitled “Special Rules & Practices in Civil Pro Se Cases”). That information consists of:

         (1) a statement of the facts that plaintiff hopes to prove at trial (the Statement must be
sworn by the plaintiff to be true and accurate based on the facts known by the plaintiff);
         (2) a list of all documents or other physical objects that plaintiff plans to put into
evidence at trial;
         (3) a list of the names and addresses of all witnesses that the plaintiff intends to have
testify at trial;
         (4) specific voir dire (i.e., jury selection) questions, if any; and
         (5) any proposal plaintiff has for a one or two paragraph statement describing the case
that will be read to the prospective jurors at the beginning of voir dire.
         Items (1) through (3) above are mandatory. At the same time that plaintiff supplies the
materials to defendant’s counsel, he shall call Mr. Solomon at 212-867-4466 to inform him that
he has done so (and shall leave a voicemail if there is no answer). Defendant shall file the
materials required by Paragraph 7(a) and 7(b) of Judge Schofield’s “Special Rules & Practices in
Civil Pro Se Cases” on or before September 14, 2020.

         The Clerk is requested to mail a copy of this Order to the pro se plaintiff.
    Case 1:18-cv-07851-LGS-GWG Document 112 Filed 08/03/20 Page 2 of 2




SO ORDERED.

Dated: August 3, 2020
       New York, New York




                                    2
